DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 25 April 2022 for the application filed 17 January 2020. Claims 1-3 and 5-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (CIP of 16/133,089, filed 17 September 2018, which has PRO 62/559,895, filed 18 September 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-9, drawn to a chromatographic device coated with an alkylsilyl coating) in the reply filed on 24 August 2021 is acknowledged.
Claims 10-20, drawn to a method of separating a sample using a fluidic system including a flow path comprising an alkylsilyl coating covered by carbosilane deposition followed by oxidation, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKADA et al. (US Patent 6,121,608) in view of HIRAYAMA et al. (US PGPub 2011/0120213 A1) and further in view of SMITH et al. (US PGPub 2015/0283307 A1).
	Regarding Claim 1, TAKADA discloses a combination liquid chromatograph and mass spectrometer (LC/MS; c1/8-12; FIG. 2) for analyzing biological substances, including blood and urine (i.e., a chromatographic device for separating analytes in a sample; c2/51-54, 61-66). 
In the liquid chromatograph 14, mobile phase in a mobile phase reservoir 50 is pumped up by a pump 51 and sent to a sample introduction portion 52 and a separation column 53 via a pipe 1 (i.e., fluid conduits connecting the sample injector and the chromatography column); the sample is introduced from the sample introduction portion 52 and sent to the separation column 53  (i.e., a chromatography column downstream of the of sample injector) with the mobile phase (i.e., a sample injector… for injecting the sample into a mobile phase; c6/8-17). TAKADA further discloses sample solution eluted from the separation column 53 is introduced into a metallic tube 3 via pipe 1 and a connecter 2 (i.e., the chromatography column having fluid connectors; c6/18-20). As further shown in FIG. 2, pipe 1 draws mobile phase from reservoir 50 and passes the mobile phase through pump 51, sample introduction portion 52, separation column 53, and eventually to connecter 2 to a mass spectrometer 13 (i.e., wherein interior surfaces of the fluid conduits, sample injector… and chromatography column, including the fluid connectors… form a fluidic flow path having wetted surfaces; FIG. 2).
TAKADA is deficient in explicitly disclosing the limitations: the sample injector having a sample injection needle or a sample reservoir container in fluid communication with the sample injector.
HIRAYAMA discloses and suggests a sample injector and associated sample injection needles and sample reservoir containers in fluid communication with the sample injector in a chromatography apparatus. As shown in FIG. 1, a liquid chromatograph 10 includes an eluent reservoir 11, a pump 12, a sample injector 13, a separation column 17, and a downstream detector 15 (p0047, p0050). Sample injector 13 injects a sample to a mobile phase via a direct injection valve 29; sample injection needle 21 (i.e., the sample injector has a sample injection needle) draws sample through insertion part 35 and mixes with mobile phase drawn through second path 34 to deliver the mobile phase/sample to the separation column 17 via first path 33 (p0069; FIG. 3A). While HIRAYAMA does not explicitly disclose a sample reservoir container, HIRAYAMA does disclose that samples may be drawn by suction through the sample injection needle 21 (p0054), thereby implying a container or reservoir from which sample is drawn (i.e., a sample reservoir container in fluid communication with the sample injector). Advantageously, HIRAYAMA discloses that such a sample injector setup, including the disclosed sample injection needle and the suggested sample reservoir container, improves the detection accuracy of the liquid chromatograph (p0028). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to include a sample injection needle and sample reservoir container as disclosed and suggested by HIRAYAMA in the chromatographic device taught by TAKADA.
TAKADA in view of HIRAYAMA is deficient in explicitly disclosing the limitations: wherein at least a portion of the wetted surfaces of the fluidic flow path are coated with an alkylsilyl coating.
	However, as recognized by TAKADA, non-volatile compounds of biological samples tend to clog up apertures and tubing of chromatography devices (c2/61-c3/3). While TAKADA provides a solution to such an issue, e.g., via first and second ionization treatment of a non-volatile compound (c4/21-36), TAKADA discloses such a solution for only the MS section of the disclosed apparatus; there remains a need to address the fluidic flow path defined by the sample injector, sample reservoir container, chromatography column, and associated fluid conduits as claimed. Such a solution is known in the art. 
SMITH identifies issues of protein adsorption onto the surfaces of biomedical devices, which reduces the sensitivity of diagnostic systems (p0004). SMITH addresses such a problem by disclosing the application of alkylsilyl coatings by the thermal decomposition of a precursor material (p0033) to coat the interior surfaces of these devices and systems, which comprise various surfaces having any suitable substrate, such as tubing, or tube-like articles and metallic, composite, and coated substrates (i.e., wherein at least a portion of the wetted surfaces of the fluidic flow path are coated with an alkylsilyl coating; p0019, p0023, p0024, Claim 11). SMITH further discloses that the precursor material is a carbosilane (i.e., wherein the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane; p0037) and that following the thermal decomposition step 204, an oxidation step 208 is performed to form an oxidized layer (i.e., followed by an oxidation; p0040, p0041). Such coatings advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (i.e., wherein the alkylsilyl coating is inert to at least one of the analytes in the sample; p0004; p0009; p0022).
Indeed, SMITH recognizes that one such alkylsilyl coating, dimethylsilane, provides coatings with inert and/or chemical resistance properties that protects the coated surface (p0033). Similarly, the Applicants have also indicated the suitability of dimethylsilane due to its “inertness of a coating and/or chemical resistance, thereby protecting the surface of the substrate” to which it is applied (pg. 32, lines 10-11). While SMITH may not have explicitly disclosed that such an alkylsilyl coating is inert to “sialylated glycans” and further because the claim has only generally referenced broad chemical compounds as “sialylated glycans” and “alkylsilyl” coatings, one of ordinary skill in the art at the time of the filing of the invention would expect the disclosed alkylsilyl coating (i.e., dimethylsilane) to have at least some degree of inertness to sialylated glycans as claimed. The close structural similarity between the instantly claimed chemical composition molecule and that disclosed by the prior art suggests the compounds have similar properties and utilities, i.e., inertness toward silylated glycans. Thus, the prior art establishes a case of prima facie obviousness absent showings of unexpected or non-obvious advantages or superior properties of the claimed composition (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963); MPEP §2144.09).
Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to apply the alkylsilyl coating taught by SMITH to the interior surfaces of the fluidic flow path of the chromatographic device made obvious by TAKADA and HIRAYAMA.
The limitations “wherein the alkylsilyl coating is deposited by a thermal decomposition of a carbosilane followed by an oxidation to completely cover the at least a portion of the wetted surfaces with the alkylsilyl coating” are directed toward product-by-process limitations. Because modified TAKADA discloses a product that appears to be the same as the product (i.e., a chromatographic device having at least a portion of interior wetted surfaces coated with an alkylsilyl coating) set forth in this product-by-process claim – and even discloses the same thermal decomposition and oxidation steps – the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
	Regarding Claims 2 and 3, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the alkylsilyl coatings have a contact angle of about 60° (p0045), which reads upon the claimed ranges of a contact angle of between 5 and 115 degrees (Claim 2) and a contact angle of between 15 and 85 degrees (Claim 3). Further, such limitations are considered properties inherent to the claimed coating. Because modified TAKADA has disclosed all claimed limitations regarding the alkylsilyl coating, limitations directed to properties of the coating are necessarily present. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
	Regarding Claim 5, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the post-oxidation functionalization step 210 is performed with an organosilane reagent (i.e., wherein the functionalization with silane comprises treating with an organosilane reagent; p0051).
	Regarding Claim 6, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses dimethylsilane as the carbosilane (i.e., wherein the carbosilane is selected from the group consisting of… dimethylsilane; p0037).
	Regarding Claim 7, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the use of oxidation reagents for the oxidation step 208, such reagents include water, oxygen, air, nitrous oxide, ozone, and peroxide (i.e., wherein one or more of the following reagents are used in the oxidation of the thermally decomposed carbosilane: water, oxygen, air, nitrous oxide, ozone, and peroxide; p0042).
	Regarding Claim 8, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further discloses the alkylsilyl coatings advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (i.e., wherein the alkylsilyl coating does not affect retentivity of the sample; p0004; p0009; p0022).
	Furthermore, the claimed limitation “wherein the alkylsilyl coating does not affect retentivity of the sample” is directed toward materials or articles worked upon, namely the claimed sample. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
	Regarding Claim 9, modified TAKADA makes obvious the claimed chromatographic device of Claim 1. SMITH further shows in FIG. 3 a representative alkylsilyl coating having Si-OH groups. SMITH further discloses increased amounts of Si-OH and C-OH groups in the oxidized layer 107 (i.e., wherein the alkylsilyl coating comprises one or more of the following groups: N-OH, Si-OH and C-OH; p0046).

Response to Arguments
	Applicant’s amendments to Claims 1, 7, and 9 with respect to their claim objections have been fully considered and are persuasive; the claim objections have been withdrawn.
	Applicant’s cancellation of Claim 4 with respect to the 35 USC 112(b) rejection of Claim 4 renders the rejection moot and therefore, withdrawn.
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
Claim 1 has been amended to require that the alkylsilyl coating is inert to sialylated glycans. Applicant further notes that FIGs. 12A-B and 13A-D show unexpected and advantageous separation of sialylated glycans by the claimed device (pg. 7; and bottom of pg. 9).
The Examiner respectfully disagrees.
The cited figures seem to show significant results; however, there is no nexus between these results reported in FIGS. 12A-B and 13A-D and the claimed invention. The claimed invention remains broad, i.e., requiring only “sialylated glycans” and “alkylsilyl coatings”. The data shown in FIGs. 12A-B and 13A-D are for more specific molecules, e.g., Dursan, C2C10, C2-coated tubes and differently-sialylated glycans (i.e., tetra and penta-sialylated glycans). Even further, not all sialylated glycans have such broadly claimed effective separations (i.e., only tetra and penta-sialylated glycans are shown to have differences between untreated tubes and Dursan, C2C10, C2-coated tubes). As such, Applicant’s argument that “the unexpected and advantageous separation an analysis of sialylated glycans can be accomplished by its claimed device” is overly broad and unpersuasive, especially for the claimed device. Applicant’s arguments of unexpected results/significance would be persuasive if Applicant similarly claims the specific sialylated glycans that are effectively separated and the specific alkylsilyl coatings used in such separations.
Applicant further argues that the Office “appears to cherry-pick discrete portions of each prior art reference without considering both the prior art references as a whole and the claims as a whole” and addresses each prior art (pg. 8-9):
Regarding HIRAYAMA, Applicant states that HIRAYAM does not teach or suggest the sample reservoir containers is in fluid communication with the sample injector and argues that the Office used impermissible hindsight; and
Regarding SMITH, Applicant states that SMITH solves the problem of biofouling whereas the claimed device solves a different problem, namely, preventing chromatographic secondary interactions to unexpectedly/significantly increase accuracy/resolution.
For these reasons, Applicant argues that each of the cited prior art references seem to solve different problems and there appears to be no reason to combine the references: “[b]y taking a piecemeal approach in stitching together discrete parts from unrelated devices that use these parts to achieve different results, the Office improperly does not consider the claims as a whole and the prior art references as a whole” (pg. 9).
	The Examiner respectfully disagrees.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning with respect to the teachings of the HIRAYAMA reference, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, HIRAYAMA’s disclosure of a sample injection needle and withdrawing of sample implies a sample reservoir. As would be expected by any one of ordinary skill in the art, when a sample is being withdrawn via needle from a reservoir, the reservoir and the needle are in fluid communication. While HIRAYAMA may not have explicitly disclosed such fluid communication, such a limitation is inherent when sample is transferred from one location to another, especially by needle.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, sufficient motivation and reasoning has been provided for each of the secondary prior art (HIRAYAMA and SMITH). HIRAYAMA teaches that the disclosure of the sample injector setup, including the disclosed sample injection needle and the suggested sample reservoir container, advantageously improves the detection accuracy of the liquid chromatograph (p0028); SMITH teaches that alkylsilyl coatings advantageously prevent the non-specific adsorption of proteins to biological sampling systems and other medical diagnostic sampling systems (p0004; p0009; p0022). Such advantages would be sufficient motivation to one of ordinary skill in the art to combine these limitations with the device taught by TAKADA in the expectation of success.
In response to Applicant's argument that SMITH solves a different problem than that envisaged by the claimed device (or provides different advantages), the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Even further, the asserted advantage is very similar to the advantage disclosed by SMITH, i.e., prevention of biofouling on surfaces as disclosed by SMITH is similar if not the same as preventing chromatographic secondary interactions as cited by the Applicant.
Finally, regarding Applicant’s argument that the Office “appears to cherry-pick discrete portions of each prior art reference without considering both the prior art references as a whole and the claims as a whole”, the Examiner respectfully disagrees. The claimed device includes elements commonly found on chromatographic devices and on devices useful for biological applications. TAKADA discloses a typical chromatographic apparatus. HIRAYAMA simply discloses a sampling needle for withdrawing samples from a reservoir in preparation for chromatographic analysis. SMITH simply discloses protecting inner surfaces of devices used to handle biological samples to prevent non-specific binding. All prior art have been shown to be analogous art and either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
All other arguments have been indirectly addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IRANETA et al. (WO 2017/189357). IRANETA discloses the use of various alkylsilyl columns, including DEAP RP columns, for the separation/analysis of various sialylated glycans, including tetra and penta-sialylated glycans.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777